                 Case 1:20-cv-01652-GSA Document 8 Filed 12/02/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   FERNANDO CORIA,                             1:20-cv-01652-GSA-PC
 9                 Plaintiff,                    ORDER TO EITHER:
10         vs.                                   (1)       SUBMIT NEW, COMPLETED
                                                           APPLICATION TO
11   M. GARCIA, et al.,                                    PROCEED IN FORMA
                                                           PAUPERIS;
12                Defendants.
                                                           OR
13
                                                 (2)       PAY $400.00 FILING FEE
14                                                         IN FULL
15                                               TWENTY-DAY DEADLINE
16                                               ORDER FOR CLERK TO SEND
                                                 PLAINTIFF AN APPLICATION TO
17                                               PROCEED IN FORMA PAUPERIS
18

19          Fernando Coria (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   November 20, 2020, together with an application to proceed in forma pauperis under 28 U.S.C.
22   § 1915. (ECF Nos. 1, 2.) However, Plaintiff did not complete all parts of the application.
23          Page one, part 3 of the application asks, “Have you received any money from the
24   following sources over the last twelve months?” (ECF No. 2 at 1 ¶3.) Plaintiff failed to answer
25   whether he had received any money from “(a) business profession or other self-employment, (b)
26   Rent payments, interest or dividends, (c) Pensions, annuities or life insurance payments, (d)
27   Disability or workers compensation payments, or … (f) Any other sources.” (Id.) Plaintiff
28   answered “Yes” as to “(e) Re Gifts or inheritances,” but then failed to answer the follow-up

                                                       1
                  Case 1:20-cv-01652-GSA Document 8 Filed 12/02/20 Page 2 of 2



 1   question, “If the answer to any of the above is “yes,” describe by that item each source of money,
 2   state the amount received, as well as what you expect you will continue to receive.” (Id.)
 3           Without knowing Plaintiff’s present financial status, the court cannot grant his application
 4   to proceed in forma pauperis. Plaintiff shall be granted another opportunity to submit a new,
 5   completed application to proceed in forma pauperis, providing all of the information requested,
 6   or pay the $400.00 filing fee for this action, within twenty days.1
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1.      The Clerk shall send Plaintiff an application to proceed in forma pauperis;
 9           2.       Within twenty (20) days of the date of service of this order, Plaintiff shall either:
10                   (a)      Submit an application to proceed in forma pauperis to the court,
11                            completed and signed; or
12                   (b)      Pay the $400.00 filing fee for this action;
13           3.      Plaintiff is not required to submit another certified copy of his prison trust
14                   account statement;
15           4.      No requests for extension of time will be granted without a showing of good
16                   cause; and
17           5.      Plaintiff’s failure to comply with this order will result in a recommendation
18                   that this action be dismissed.
19
     IT IS SO ORDERED.
20

21       Dated:     December 1, 2020                                   /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
                     1
28                    Plaintiff is not required to submit another certified copy of his prison trust account
     statement. The court receive a certified copy on November 30, 2020, ECF No. 6.
                                                          2
